El Juez Presidente Señor del Toro
emitió la opinión del tribunal.
El 28 de mayo último Luciano Marchand presentó a la Corte de Distrito de Bayamón una petición jurada acompa-*839fiada de copia certificada a la Resolución Conjunta dé la Asamblea Legislativa de Puerto Rico núm. 44, aprobada- en mayo 12, 1937 (Leyes de 1936-37, pág. 625), en solicitud de un auto de mandamus perentorio dirigido a la Asamblea Municipal de Toa-Baja. Acto seguido, sin oír a la Asamblea Municipal, ordenó la corte la expedición del auto en la forma solicitada.
Al siguiente día, mayo 29, 1937, acudió la Asamblea Municipal a esta Corte Suprema en solicitud de un auto de cer-tiorari para revisar el procedimiento seguido en la corte de distrito. El auto fue expedido, señalándose la vista del mismo para junio 14 actual.
En dicho día sólo compareció Luciano Marchand por su abogado. La corte de distrito remitió los autos originales en el caso de mandamus y la Asamblea Municipal radicó un alegato en apoyo de su contención. Para contestar por escrito dicho alegato se concedió tiempo a Marchand ha-biendo archivado su contestación el 22 de junio en curso.
Con todos los datos necesarios ante nos, procederemos al estudio y resolución de la cuestión debatida, a saber: si la corte de distrito actuó o no de acuerdo con los hechos y la ley al expedir el auto perentorio de que se trata en la forma en que lo hizo.
En la petición de Marchand se alegó que allá para el 1930 el Municipio dé Toa Baja le compró medicinas para enfermos pobres por valor de $1,186.40 en exceso de la asignación presupuestal, reconociendo la Asamblea Municipal en sesión celebrada en mayo 22, 1930, la deuda, según acuerdo que se transcribe en la petición así:
"La Asamblea Municipal por unanimidad acuerda reconocer las cuentas presentadas por los señores Andréu Aguilar y Comp, y Ledo. Luciano Marchand por las cantidades de $1,192.50 y $1,186.40 por concepto de un automóvil marca Dodge Bros, y suministro de medi-cinas a pobres, respectivamente, comprada en época de emergencia y se ordena que esta documentación pase al Comité de Hacienda de la Asamblea para su informe. Acto inmediato se reúne el Comité *840de Hacienda y aprueba sin discusión o enmiendas las aludidas cuen-tas. La Asamblea ratifica dicbo acuerdo.”
Continúa alegándose que no obstante ese reconocimiento, la Asamblea no hizo en sus presupuestos la consignación necesaria para el pago; que según información del peticio-nario dicha Asamblea se encontraba reunida en sesión especial para confeccionar el presupuesto para 1937-38 y celebraría su última sesión el 28 de mayo, 1937, día en que la petición se archivaba, y se disponía a no hacer la consigna-ción, a. pesar de hallarse obligada por el artículo 46, inciso A, de la Ley Municipal.
Como complemento de alegaciones se expuso en la peti-ción que la Asamblea Legislativa de Puerto Rico había pa-sado una Resolución Conjunta que el Gobernador de la Isla aprobó en 12 de mayo, 1937, por virtud de cuyas disposicio-nes el municipio venía obligado a pagar su deuda en dos plazos anuales.
Las secciones 1, 2 y 3 de dicha Resolución, leen como si-gue :
“Sección 1. — Se autoriza al Auditor de Puerto Rico para que previa la correspondiente documentación, apruebe el pago con cargo a los fondos municipales del Municipio de Toa Baja y se autoriza además al Auditor Municipal de Toa Baja, para que pague la suma de $1,186.40 al Ledo. Luciano Mareband por el concepto de medicinas a pobres, despachadas antes del año 1930.
“Sección 2. — La deuda aquí indicada se pagará en la siguiente forma: $593.20 en el año económico de 1937-38 y $593.20 en el si-guiente año económico.
“Sección 3. — La Asamblea Municipal de Toa Baja, en su sesión especial de cada año para trabajar sobre el presupuesto, fijará la parte correspondiente indicada en la sección 2 de esta Resolución.”
La súplica de la petición, copiada textualmente, dice:
“Poe TANTO, el peticionario, Luciano Marchand, fundándose en los artículos 649 al 661 del Código de Enjuiciamiento Civil (Ed. de 1933), especialmente el artículo 653, y el artículo 63, sección O de la Ley Municipal vigente, suplica a la Hon. Corte que en vista de los hechos aquí alegados y de las disposiciones legales aplicables, así *841como de la resolución legislativa cuya copia se acompaña, se sirva expedir un auto perentorio de mandamus dirigido a la Asamblea Municipal de Toa Baja para que proceda a incluir en el presupuesto de ese municipio, correspondiente al ejercicio económico de 1937-38, la cantidad de $593.20, como mitad de la deuda reconocida al peticio-nario, quedando la otra mitad para consignar en el próximo presu-puesto, y con cuya forma de pago está conforme el peticionario; y condenando asimismo a la Asamblea Municipal demandada, al pago de costas, gastos y honorarios de abogados que se ocasionen por vir-tud de esta petición.”
Con excepción de la imposición de las costas sobre lo cual nada resolvió la corte, se ordenó por ésta la expedición del mandamiento en la forma solicitada.
Convenimos en que puede expedirse un auto perentorio de mcmdaomis tomando por base la sola petición, sin oír a la parte contraria. A ese respecto prescribe el artículo 653 del Código de Enjuiciamiento Civil, ed. 1933, “Cuando el derecho para requerir el cumplimiento del acto es claro, y es evidente que no puede darse excusa alguna para dejar de hacer lo ordenado, puede concederse un mandamus peren-torio en primera instancia. En todos los demás casos se dictará primero un auto condicional.” Pero debe tratarse en verdad de un caso extraordinario en que el Juez quede convencido de la inutilidad de dar audiencia a la parte contra quien se libra porque a ésta le sería imposible presentar argumento alguno contrario a la expedición.
¿Es ése aquí el caso? Veámoslo.
En su petición de certiorari para sostener que no cabe el libramiento de un mandamus perentorio sin oír a la Asam-blea, ésta sostiene que los hechos se alegan en la petición de mandamus en forma irregular y equivocada, habiéndose añadido-varias líneas al acuerdo de reconocimiento de deuda de 1930, transcribiéndose éste en la petición sin acompañarse copia certificada del mismo, copia que de haberse acompañado hubiera demostrado lo equivocado de la transcripción; que la resolución conjunta legislativa se limita a autorizar al muni-*842cipio al pago de la deuda y no estaba aún en vigor al presen-tarse la petición ni lo estará hasta el mes de agosto próximo, y qne la petición contiene hechos que requerían prueba y le-vanta cuestiones de derecho que podían controvertirse, como la de prescripción de la deuda que se intentaba cobrar, es-tando en realidad prescrita dicha deuda de acuerdo con el artículo 1867, inciso, 2, del Código Civil, ed. 1930.
Tiene razón a nuestro juicio la Asamblea.
No obstante estar reconocida la deuda desde 1930 y ha-berse aprobado la Eesolución Conjunta en mayo 12, 1937, se esperó hasta exactamente el 28 de mayo, último día en que la Asamblea estaría reunida, para presentar la petición.
No se acompañó copia certificada del acuerdo de recono-cimiento y sobre la necesidad de ello habla la copia certifi-cada archivada por la Asamblea demostrativa de que el acuerdo según consta en el Libro de Actas no contiene lo que sigue y que figura al final del transcrito en la petición: “Acto inmediato se reúne el Comité de Hacienda y aprueba sin dis-cusión o enmiendas las aludidas cuentas. La Asamblea ra-tifica dicho acuerdo.” T la variación es substancial.
Si bien es cierto que las secciones 2 y 3 de la Eesolución Conjunta parecen mandatorias, interpretadas en armonía con la primera y con el propósito general de la resolución, no puede concluirse que lo sean, sosteniéndose por la Asamblea que sólo interpretada como una autorización para actuar en el sentido indicado, colocaría la resolución dentro de las li-mitaciones constitucionales, citando en apoyo de su conten-ción de Corpus Juris lo que signe: “Una ley de la asamblea legislativa que trate de fijar de manera definitiva la canti-dad debida por una corporación municipal a un individuo particular, equivale a una tentativa por parte del poder legisla-tivo de ejercer facultades judiciales, y es por tal motivo in-constitucional.” 43 C. J. 281.
Además la propia petición de mandamus presentada en 1937 se refería a un reconocimiento de deuda hecho en 1930 por medicinas tomadas a un farmacéutico, expresándose que *843la Asamblea había dejado de hacer en sus presupuestos las asignaciones necesarias para el pago, y sabido es que el ar-tículo 1867, inciso 2, del Código Civil, ed. 1930, prescribe que:
“Artículo 1867. — Por el transcurso de tres años prescriben las acciones para el cumplimiento de las obligaciones siguientes:
“2. La de satisfacer a los farmacéuticos las medicinas que sumi-nistraron; a los profesores y maestros sus honorarios y estipendios por la enseñanza que dieron, o por el ejercicio de su profesión, arte u oficio.
No sostenemos que surja de los hechos de la petición la extinción de la deuda, pero sí que surge la posibilidad de que pueda aducirse la defensa de prescripción.
Lo conforme con el orden moral es que toda deuda legí-tima se pague. De ahí tal vez la autorización legislativa; de ahí quizá la actuación final que realice en su día la propia Asamblea solventando su deuda. Pero no puede descono-cerse el hecho de que una actitud contraria podría asumirse por la Asamblea en uso del derecho que emana de la ley. Quizás ese derecho después de investigadas todas las circuns-tancias concurrentes y de estudiadas las cuestiones legales envueltas, se resuelva que no existe. Pero no puede asegu-rarse que no pueda surgir una cuestión debatible. Bajo tales circunstancias, no debió la corte resolver sin oír, como lo hizo en este caso.-
En tal virtud, porque la resolución conjunta de que se trata autoriza, y no compele, a la asamblea a actuar, porque la deuda cuyo pago se ordena pudiera hallarse prescrita, por-que es una cuestión a estudiar si la legislatura puede o rió ordenar a un municipio el pago de una deuda prescrita y porque aun asumiendo que la resolución legislativa tuviera carácter compulsorio y se hubiera dictado con facultad sufi-ciente para ello, no estaba en vigor a la fecha de la petición, creemos que el decreto de mandamus perentorio de la Corte *844de Distrito de Bayamón debe anularse con devolución de los autos remitidos a la dicha corte a los fines Que fueren proce-dentes.
El Juez Asociado Señor Córdova Dávila no intervino.